Bleckley, C. J.,
dissenting. When a passenger upon the train of a railroad company is injured by a direct act of oneof the company’s servants in suddenly opening a closet door, the statute (Code, 23033) presumes the servant was negligent in performing the act, unless the contrary affirmatively appears. So long as the evidence discloses nothing for or against the servant’s diligence, the presumption of negligence prevails and no theory of accident can arise. In view of this rule of law and its application to the facts of the present case, the court erred in granting a nonsuit. The evidence adduced by the plaintiff changed the onus, and cast the burden of explanation upon the company.
Bigby, Need & Beery and 'W'. A. Turner, for plaintiff.
Calhoun, King & Spalding and P. H. Brewster, for defendant.